department of the treasury internal_revenue_service washington d c date uil number info release date dear thank you for your letter of date in which you inquired regarding the requirement to report cancellation_of_indebtedness_income in your letter you stated that you received a form 1099-c reporting cancellation_of_indebtedness_income and that your liabilities exceed your assets sec_108 of the internal_revenue_code states that gross_income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 insolvency exclusion limited to amount of insolvency states that in the case of a discharge to which paragraph b applies the amount excluded under paragraph b shall not exceed the amount by which the taxpayer is insolvent sec_108 states that for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge therefore if immediately before the discharge of the indebtedness reported on the form 1099-c liabilities exceeded assets in an amount at least equal to the indebtedness discharged the indebtedness discharged is not includible in income under sec_108 however a taxpayer applying this exclusion is required to reduce certain tax_attributes described in sec_108 a taxpayer excluding income from a discharge_of_indebtedness from gross_income is required to attach form_982 to that taxpayer’s tax_return to report the total amount of discharged indebtedness excluded from gross_income and the amount applied to reduce certain tax_attributes thank you for your inquiry regarding this matter sincerely assistant chief_counsel income_tax accounting by christopher f kane assistant to the chief br
